Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 1/14/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

	The following action is a NON-FINAL OFFICE ACTION in response to the filing of an RCE dated 1/14/2021.

	The status of the claims is as follows:
		Claims 1-17 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-12, and 14-17is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linden et al. (2018/0236972 A1).
Linden et al. (2018/0236972 A1) disclose a method (claims 1 and 17) and a door system (claims 11 and 16) comprising a first door (one of 110, 120, 130, or 140) having a first electromotive door adjusting device (i.e., opening/closing the door, 150, 160, 170, and 180, paragraph [0006] and entire specification), a second door (a second of 110, 120, 130 and 140) having a second electromotive door adjusting device (i.e., opening/closing the door, 150, 160, 170, and 180, paragraph [0006] and entire specification), a detecting request (see paragraph [0007] and many places in the specification including the abstract) for opening and closing movement of the first door, second door (or third and fourth door) over “a time period” [Claim 12], determining a priority between activing the first electromotive door adjusting device and activing the second electromotive door adjusting device to carry out the request (see paragraphs [0008] and [0021], flow charts and entire specification), and activating the first 1, 11, 12, 15, 16, and 17];
Linden et al. (2018/0236972 A1) further disclose the movement of the doors based on detected source of danger (see paragraphs [0009] and [0033]) [Claims 6 and 14];
Linden et al. (2018/0236972 A1) still further disclose the priority is determined based on a present ambient condition, position, path, and/or site request (see paragraphs [0007], [0009], [0011], [0013], [0023], [0026], [0027], and throughout the specification including the abstract) [Claims 7-10].

Claims 2-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634